DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that all rejections and objections stated in the previous office action dated 01/26/2022 but not repeated herein are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 14, 16-17, and 19 recite the phrases “filled state” and “empty state.” It is unclear what state the claimed bag is present in as the bag can either be filled or empty but not both at the same time. For purposes of examination claims 9, 14, 16-17, and 19 are interpreted such that the claimed bag is in the empty state as supported by independent claim 9.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5520975) in view of Smith et al. (US 5176634 A) (newly cited).
Regarding claim 9, Inoue teaches a bag for medical purposes (abstract, see “medical containers”), comprising: a first film having an interior surface and an exterior surface opposite the interior surface, the first film extending longitudinally between a first longitudinal end and a second longitudinal end; a second film having an interior surface and an exterior surface opposite the interior surface, the second film extending longitudinally between a first longitudinal end and a second longitudinal end, wherein the interior surface of the first film and the interior surface of the second film are at least partially sealingly coupled together to define: a first compartment having a first space defined by the interior surfaces of the first film and the second film, the first compartment located proximate to a first longitudinal end of the bag defined by the first longitudinal end of the first film and the first longitudinal end of the second film (Col. 1 Lines 12-18, Col. 7 Lines 8-10, Fig. 3); and a second compartment having a second space defined by the interior surfaces of the first film and the second film, the second compartment located proximate to a second longitudinal end of the bag defined by the second longitudinal end of the first film and the second longitudinal end of the second film (Col. 1 Lines 12-18, Col. 7 Lines 1-10, Fig. 3), the first compartment and the second compartment separated by a peelable seal longitudinally therebetween (Part 6 in Fig. 3(b) and Col. 7 Lines 15-20), wherein, when the second compartment is in an empty state, the second compartment comprises an opening located at the second longitudinal end of the bag (Part 13 in Fig. 3(g)); a filling tube operatively coupled to the first compartment proximate the first longitudinal end of the bag (Part 9 in Fig. 3(f)). Inoue further teaches that a cover of a multilayer barrier film can be attached to the outer side of the film (Inoue, Col. 6 Lines 40-55).


    PNG
    media_image1.png
    877
    608
    media_image1.png
    Greyscale

Inoue, Fig. 3(a)-3(i)
Inoue does not teach that the medical bag comprises a first label sealed to and covering a portion of the exterior surface of the first film opposite the interior surface of the first film defining the second compartment, the first label having a first longitudinal end located proximate to the peelable seal and a second longitudinal end located proximate to the second longitudinal end of the bag, the first label being sealed to the first film exclusively along a first periphery of the first label; and a second label separate and distinct from the first label, the second label sealed to and covering a portion of the exterior surface of the second film opposite the interior surface of the second film defining the second compartment, the second label having a first longitudinal end located proximate to the peelable seal and a second longitudinal end located proximate to the second longitudinal end of the bag, the second label being sealed to the second film exclusively along a second periphery of the second label, the first and second labels configured to protect the powder to be received in the second compartment from interaction with water vapor, light, and/or oxygen. Inoue further does not disclose that each of the second longitudinal end of the first film and the second longitudinal end of the second film extend longitudinally beyond the second longitudinal ends of the first and second labels such that the exterior surfaces of the first and second films are respectively exposed longitudinally between the second longitudinal ends of the first and second labels and the second longitudinal end of the bag. Inoue further does not teach that, when the bag is in the empty state, the first label is sealed to the first film at only three of four sides of the first film, and the second label is sealed to the second film at only three of four sides of the second film, and each of the second longitudinal end of the first film and the second longitudinal end of the second film extend longitudinally beyond the second longitudinal ends of the first and second labels.
Smith teaches a medical bag comprising a film wherein the film forms multiple compartments separated by a peelable seal (Smith, Abstract, Col. 1 Lines 5-15). Smith further teaches that the medical bag comprises a label (third sheet) to protect against vapor over a compartment proximate to one longitudinal end of the medical bag which leaves part of the film extending beyond the label, wherein the label is sealed along the periphery (perimeter) (Smith, Col. 2 Line 35 – Col. 3 Line 36, Col. 7 Lines 1-37, Figs 2 and 4-6). Smith further teaches that the label is not sealed at one side to allow for an opening for filling and therefore is sealed only at three of four sides (Smith, Col. 3 Lines 25-36, Col. 8 Lines 26-55, and Fig. 6).
Since both Inoue and Smith are analogous art as they both teach medical bags comprising multiple chambers and a weak seal portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Smith to modify Inoue and enclose the second compartment of Inoue with covers as disclosed by Smith such that the covers are sealed to both sides of the second compartment opposite the interior surface of the films such that the exterior surfaces of the first and second films are exposed longitudinally past the covers. It would have been obvious to add a second label to the opposite side of the compartment to provide barrier protection to both sides of the bag. It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). This would result in a medical bag which satisfies the claimed limitations of claim 1 that Inoue fails to teach as stated above. This would also allow for the contents of the medical bag to be protected against vapor and have an increased shelf life (Smith, Abstract and Col. 2 Line 62 – Col. 3 Line 14). 
Regarding claim 10, modified Inoue teaches that each of the first label and the second label comprises aluminum (Smith, Col. 2 Line 62 – Col. 3 Line 14).
Regarding claim 11, modified Inoue teaches that each of the first label and the second label comprises a complex containing aluminum (Smith, Col. 2 Line 62 – Col. 3 Line 14).
Regarding claim 12, modified Inoue teaches that each of the first film and the second film comprises a transparent film (Inoue, Col. 5 Lines 4-7 and Col. 5 Lines 47-49).
Regarding claim 13, modified Inoue teaches that at least one of the first label and the second label is removably adhered to the exterior surface of the first film and the second film, respectively (Smith, Col. 3 Lines 15-25).
Regarding claim 14, modified Inoue teaches that when the second compartment is in a filled state such that the powder is disposed therein, the first and second films are sealingly coupled together at the second longitudinal end of the bag (Inoue, Fig. 3(f)). Further, as the bag is in an empty state in view of the rejection under 35 USC § 112 stated above, modified Inoue satisfies the limitations of claim 14 as the bag is not in a filled state.
Regarding claim 16, modified Inoue teaches that when the second compartment is in the empty state prior to receiving the powder therein, at least one of the first label and the second label has unsealed edge located proximate to the second longitudinal end of the bag (Inoue, Fig. 3(g), Smith, Col. 3 Lines 25-36, Col. 8 Lines 26-55, and Fig. 6).
Regarding claim 17, modified Inoue teaches that when the second compartment is in a filled state such that the powder is disposed therein, each longitudinal and lateral edge of the first label is sealed to the exterior surface of the first film and each longitudinal and lateral edge of the second label is sealed to the second film (Inoue, Fig. 3(f); Smith, Col. 2 Line 35 – Col. 3 Line 36, Figs 2 and 4-6). Further, as the bag is in an empty state in view of the rejection under 35 USC § 112 stated above, modified Inoue satisfies the limitations of claim 17 as the bag is not in a filled state. 
Regarding claim 19, modified Inoue teaches that the bag is in an empty state in view of the rejection under 35 USC § 112 stated above. Therefore, modified Inoue satisfies the limitations of claim 19 as the bag is not in a filled state.
Regarding claim 20, modified Inoue teaches that an interior surface of the first label comprises a peelable film to adhere the interior surface of the first label to the exterior surface of the first film, and wherein an interior surface of the second label comprises a peelable film to adhere the interior surface of the second label to the exterior surface of the second film (Smith, Col. 2 Line 35 – Col. 3 Line 36, Figs 2 and 4-6).
Regarding claim 21, modified Inoue teaches that the bag further comprises a filling tube operatively coupled to the first compartment proximate the first longitudinal end of the bag (Part 9 in Fig. 3(f)). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Smith et al. as applied to claim 9 above, further in view of Skolling (WO 97/37628) (previously presented).
Regarding Claim 15, modified Inoue teaches all of the elements of the current invention as stated above for claim 9. Modified Inoue does not specifically disclose wherein the peelable seal is breakable along less than an entire length of the peelable seal.
Skolling teaches a flexible medical container (Skolling, Abstract and Page 1 Lines 6-9) comprising means (Skolling, Claim 32 - See Rupture zone) so that, upon breaking of said peelable seal, the entire width of said peelable seal does not yield under pressure. The rupture zone has reduced strength compared to the rest of the peelable seal where the pressure at the rupture seal will break a portion of the seal and not the entire width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inoue to incorporate the teachings of Skolling by having a rupture zone so that said peelable seal is breakable along less than an entire length of the peelable seal. This would allow for easier manual opening of the peelable seal by locally reducing the opening force (Skolling, Page 21 Lines 25-28).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Smith et al. as applied to claim 9 above, further in view of Unai et al. (EP 3006207 A1) (previously cited).
Regarding claim 19, modified Inoue teaches all of the elements of the claimed invention as stated above for claim 9. Modified Inoue does not teach that when the second compartment is in a filled state, such that the powder is disposed therein the first film and the second film define a hole configured for hanging the bag, the hole formed within a portion of the first and second films that extends longitudinally beyond the second longitudinal ends of the first and second labels.
Unai teaches medical bag made of film comprising multiple compartments wherein the medical bag comprises a hole for hanging the medical bag wherein the hole is located where the film is heat sealed (Unai, Abstract, Par. 0001-0003, 0018, and Fig. 2B).
Since both modified Inoue and Unai are analogous art as they are both directed to medical bags comprising multiple compartments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Unai and create a hole for hanging the bag formed within a portion of the first and second films that extend longitudinally beyond the second longitudinal ends of the first and second labels. This would allow for the bag to be hung (Unai, Par. 0018).

Response to Arguments
Applicant’s remarks and amendments file 05/26/2021 have been fully considered.
Applicant requests withdrawal of the objection and rejections under 35 USC § 112 set forth in the previous office action. 
The objection and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
However, new rejections under 35 USC § 112 have been made above due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, Applicant argues that previously cited Smith (WO-9924086-A1) does not teach the labels of newly amended claim 9. This is found persuasive:
A new grounds of rejection has been made. The new grounds of rejection no longer relies upon previously cited Smith. Instead, the new grounds of rejection now relies upon newly cited Smith (US 5176634 A) to teach the limitations regarding the claimed labels. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782